Citation Nr: 1523895	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  11-27 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an increased rating for bilateral pes planus, currently rated at 30 percent prior to December 5, 2011 and at 50 percent thereafter. 

2. Entitlement to an initial increased rating for low back strain (lumbar spine disability), currently rated at 10 percent prior to December 5, 2011 and at 40 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from December 1982 to December 2002. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO). In that decision, the RO continued the prior noncompensable rating for pes planus and granted a claim of service connection for a lumbar spine disability. In April 2012, the RO increased the ratings for bilateral pes planus to 50 percent and low back strain to 40 percent, effective December 5, 2011. 

In an August 2014 decision, the Board denied an increased rating for bilateral pes planus at 30 percent disabling prior to December 5, 2011 and denied an increased rating in excess of 50 percent from December 5, 2011. The Board remanded the issue of entitlement to an initial increased rating for the lumbar spine disability. 

An undated Joint Motion for Remand (JMR) found that the Board's analysis was deficient in not discussing whether symptoms of the plantar fasciitis were reasonably raised in the context of the appeal regarding an increased rating for pes planus. Further, the JMR stated that the Board's August 2014 decision denied the Veteran's initial increased rating for the lumbar spine disability. In April 2015, the United States Court of Appeals for Veterans Claims (Court) granted the JMR, remanding the increased rating for the pes planus and dismissing the other issue. 

The Board finds the Court was misled by the JMR, which erroneously stated that the Board had denied the initial increased rating for the lumbar spine when that issue remained pending at the Agency of Original Jurisdiction (AOJ). There was no jurisdiction to dismiss the lumbar spine issue.  The Board finds the initial increased rating for the lumbar spine disability is still before it on appeal. 

While the increased rating claim for pes planus was pending on appeal, in December 2014, the AOJ effectuated the August 2014 Board decision, awarding an increased rating to 30 percent effective November 17, 2008. Additionally, the AOJ granted a separate rating for right lower extremity radiculopathy at 40 percent disabling, effective December 2011. 

The issue of an initial increased rating for a lumbar spine disability currently rated at 10 percent prior to December 5, 2011, and at 40 percent thereafter is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1. Prior to December 5, 2011 for the period on appeal, the Veteran's bilateral pes planus with plantar fasciitis is reasonably shown to have been severe, as reflected by notations of pronation and pain on palpitation; pronounced flatfoot was not shown. 

2. Since December 5, 2011, the Veteran's bilateral pes planus with plantar fasciitis has been pronounced with marked pronation and tenderness, and overall there is no improvement with the use of orthopedic shoes or appliances. 


CONCLUSIONS OF LAW

1. The criteria for an increased rating in excess of 30 percent prior to December 5, 2011 for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Codes (DCs) 5276-5284 (2014).

2. The criteria for an increased rating in excess of 50 percent since December 5, 2011 for bilateral pes planus have not been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, DCs 5276-5284. 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

In a December 2008 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2014). The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the he was expected to provide. The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim. 38 C.F.R. § 3.159 (2014). VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014). Relevant VA, service treatment and other medical records have been associated with the claims file. The Veteran reported treatment from many private sources and the Board finds that information from each source has already been requested and a response has been received. Although the Board is remanding for fee basis chiropractic records related to the spine, there is no indication that these records relate to the Veteran's service-connected foot disability. The Veteran was given a VA examination in August 2009 and December 2011. These reports are fully adequate as they addressed rating criteria, included file review, and are fully responsive to the question at issue. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). The duties to notify and to assist have been met.  

Increased Rating for Pes Planus

Disability ratings are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014). Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes (DCs). 38 C.F.R. § 4.27 (2014). 

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. §§ 4.1 and 4.2 (2014). The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 (1994), that "[c]ompensation for service-connected injury is limited to those claims which show present disability" and held: "Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance." 

In the case of an increased rating claim, consideration will be given to the possibility of separate ratings for separate periods of time based on the facts found. Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. 38 C.F.R. § 4.7 (2014). 

The words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. The use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6. 

In addition, "it is not expected ... that all cases will show all the findings specified in [the applicable DC]." 38 C.F.R. § 4.21 (2014). Except where a DC uses successive rating criteria, if there is a question as to which disability rating most accurately reflects a veteran's disability picture, the Board must discuss whether the disability warrants a higher rating under § 4.7. See Tatum v. Shinseki, 23 Vet. App. 152, 155-56 (2009). Persuasive authority states that DC 5276 does not employ successive rating criteria. See Wallace v. Shinseki, No. 08-3600, 2010 WL 4351734 at *7 (Vet. App. Nov. 3, 2010). In other words, it is entirely possible to have all the criteria for a 30 percent disability rating without having most of the criteria for a 10 percent disability rating. Id. 

There are other factors which must be considered in addition to those contained in the applicable rating code. In this regard, the Board recognizes that the disability of the musculoskeletal system is primarily the inability due to damage or an infection in parts of the system to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled. Factors to be considered include pain on movement, weakened movement, excess fatigability, and incoordination. 38 C.F.R. §§ 4.40, 4.45. Functional impairment due to pain must be considered. 38 C.F.R. § 4.59. 

Pes planus is flat feet. DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1421 (32d ed. 2012). Plantar fasciitis is the "inflammation of the plantar fascia, owing to repetitive stretching or tearing of the muscle fibers near their attachment to the calcaneal tuberosity; it is one the most common causes of heel pain." Id. at 684. 

Pes planus is rated under Diagnostic Code 5276, which provides that where pes planus (flatfoot) is moderate, whether unilateral or bilateral, with the weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet, a 10 percent rating is to be assigned. Where pes planus is bilateral and severe, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities, a 30 percent rating is to be assigned. Where pes planus is bilateral and pronounced, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances, a 50 percent rating is to be assigned. 38 C.F.R. § 4.71a, DC 5276. 

DC 5003, which addresses degenerative arthritis generally, states that arthritis must be established by X-ray findings and is then rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5003 (2014). Note 1 of DC 5003 states that the degenerative arthritis ratings will not be combined with ratings based on limitation of motion. Also, there must be X-ray evidence of involvement of two or more major or minor joint groups. Id; see also 38 C.F.R. § 4.45. 

DC 5284 refers to "other" foot injuries, which suggests that it only applies to foot disabilities for which there is not already a specific DC; also the highest possible rating under that code is 30 percent.

All relevant DCs have been considered, but the Board does not find evidence that the other codes apply here. Weak foot (DC 5277) only provides a minimum rating of 10 percent. 38 C.F.R. § 4.71a. The evidence does not show the Veteran has claw foot or pes cavus (DC 5278) or malunion of the tarsal bones (DC 5283). The other ratings do not provide for an increased rating in excess of 30 percent disabling. 

It is possible for a Veteran to have separate and distinct manifestations from the same injury or disability that would permit rating under several DCs; however, the critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2014) (precluding the assignment of separate ratings for the same manifestations of a disability under different diagnoses).

Prior to December 5, 2011

The Veteran contended in a November 2008 informal claim that his pes planus warranted a higher rating. 

The evidence shows the Veteran saw a private podiatrist, Dr. W.N., twice in September 2008 prior to filing his claim. Initially, the Veteran's main problem was foot fungus, but his pes planus was noted as well. He had pain across the left mid foot off and on. He also had redness and swelling bilaterally with inflammation and edema across the midfoot. Pain was present on palpation and less pain was noted on range of motion. He had pain to both arches. The Veteran denied joint pain, post static dyskinesia, joint swelling, muscle pain, and weakness. 

The podiatrist performed a full lower extremity examination and found muscle strength and tone +5/5 for the bilateral feet and ankle. There was no sign of atrophy or abnormal movements. Neurologically, findings were within normal limits. Examination of sensation of both feet and legs including touch, pin, vibration, and proprioception were all within normal limits. Palpation of skin and subcutaneous tissue were within normal limits including no induration, subcutaneous nodules, and tightening. However, there was positive redness and swelling to the plantar surface of the feet; severe pain and tenderness noted to multiple areas both feet. There was also arch pain. The overall diagnoses included: hallux valgus, hammertoes, interdigital mycotic infection, onychomycosis, pes planus, tinea pedis, tenosynovitis of both feet and ankles and synovitis of the left midfoot. At the next appointment, moderate pronation and positive tenderness was noted. 

The Veteran was seen by VA in November 2008; the initial history and physical examination record noted a script for orthotics and osteoarthritis of the first metatarsal per podiatry. In December 2008, Dr. W.N. noted marked pronation in both feet, pain and tenderness along the plantar aspect of the foot and the medial arch bilaterally as well as positive soft tissue swelling off and on to the arch. Similar findings were noted in January 2009, to include marked pronation. Positive inflammation and positive edema was seen to the area. Less pain was seen along the medial band of the plantar fascia ligament, and the Achilles tendon while using the orthotics. Less tenderness was seen at the first metatarsal cuneiform joint space bilateral. Dr. W.N. noted: "excellent improvement, excellent prognosis." 

The Veteran reported improvement that was noted by Dr. W.N. in a May 2009. Nevertheless, he would require orthotics the rest of his life to keep plantar fasciitis under control. 

At an August 2009 VA examination, the examiner stated the pes planus was currently treated with bilateral shoe inserts, rest/elevation, massage and heat with fair results. The Veteran had pain (while standing, while walking, at rest), heat (while standing, while walking, at rest), stiffness (while standing), fatigability (while standing, while walking), weakness (while standing, while walking), and lack of endurance (while standing, while walking). He also had popping at the toes. Symptoms occurred all over the foot. He did not have swelling or redness. He had flare ups with weight bearing and needed to rest or elevate the feet. He could not stand for three hours and could walk about a mile. 

Examination showed no objective evidence of painful motion, swelling, instability, weakness, or abnormal weight bearing but he did have tenderness in the left foot. The flat feet did not have malalignment pronation, pain on manipulation, muscle atrophy or any other foot deformity. He did not have pronation. Gait was normal and a summary of findings revealed bilateral pes planus and right hallux valgus not due to the pes planus. The impact on occupational and daily activities was zero to moderate, while there was a severe impact on exercise and sports. 

In June 2010 Dr. W.N. wrote a letter stating that he was treating the Veteran, who had chronic pain to feet and ankles with bunions, hammertoes, and neuropathic pain. Dr. WN related these issues to service, not to the pes planus. 

The Board finds no basis for an increase beyond 30 percent for any portion of the applicable time period on appeal. While the Veteran's treating podiatrist, Dr. W.N. noted marked pronation, in January 2009, he also noted that the pain and tenderness was lessened by orthotics; the pes planus was improved by an appliance (see also May 2009 Dr. W.N. record). At the VA examination, no pronation was found. 

As noted before in awarding an increase to 30 percent for this time period, the record reasonable supports that the Veteran's pes planus was severe. However, such findings do not demonstrate that the bilateral pes planus was pronounced; there was no evidence of marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances. 

Moreover, a separate evaluation is not warranted for this time period. Regarding DC 5284, other foot injuries, the Board finds that the plantar fasciitis is a component of the Veteran's pes planus and the disability as a whole is adequately rated under DC 5276. DC 5284 is not implicated because the plain language of DC 5284 makes it clear that it applies to "[f]oot injuries, other," particularly those that are not otherwise provided for under the rating schedule. However, pes planus is addressed in the rating schedule. Also, it is VA's practice to assign plantar fasciitis under Diagnostic Code 5276. See VA Compensation Service Bulletin, July 2013, p 3. Further, it appears that assigning a separate evaluation for plantar fasciitis would constitute impermissible pyramiding under Esteban and § 4.14.

The Veteran has not asserted, and the evidence does not show, that any other foot disabilities are associated with his diagnosis of pes planus with plantar fasciitis, nor does he assert that any of other conditions arise out of a foot injury. An increased rating beyond 30 percent for this time period is denied. 

Since December 5, 2011

In October 2011, the Veteran stated that his disability has worsened on his appeal form. He was afforded a new examination in December 2011. The Veteran had bilateral pes planus and plantar fasciitis. He stated his doctor wanted him to undergo surgery in 2012; however, the record shows this was for other foot problems and no evidence supports that such a surgery took place. He had pain in both feet, accentuated on use. He had pain on manipulation of both feet. He did not have swelling or calluses. Arch support did not relieve his symptoms. He had extreme tenderness of plantar surfaces of the feet not relieved by orthopedic shoes or inserts; decreased longitudinal arch height on weight-bearing; objective evidence of marked deformity of the foot (pronation); and weight-bearing line falling over or medial to the great toes. The examiner stated there was no other lower extremity deformity other than pes planus causing the fall of the weight-bearing line. He also had bowing of the Achilles tendon. 

The examiner noted that the Veteran failed to bring his orthotic inserts to the examination. Tenderness and guarding to palpation of plantar surfaces bilateral feet was primarily located at medial arch. There was lateral deviation of bilateral great toes. Per the Veteran, orthotic inserts to soles of both shoes were provided, but were not helpful. Regarding functional impact, per the Veteran, his bilateral foot pain prevented him from walking distances without increased pain to plantar surfaces of both feet. The examiner noted a treatment record showed tenderness was noted to plantar surfaces both feet and the plantar fascia was tense in the arch bilaterally. The diagnoses were bilateral arch pain and bilateral plantar fasciitis. 

The Veteran is at the maximum schedular rating for this period. With respect to the possibility of entitlement to a separate rating assignment under another code section, the Board finds the same concerns regarding pyramiding and Esteban also apply for this period. Indeed, the record simply fails to reveal separate and distinct symptoms that could be evaluated under two different codes.  Therefore, no further increased rating or additional award is warranted since December 5, 2011. 

Extraschedular consideration 

For exceptional cases, an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be awarded. 38 C.F.R. § 3.321(b)(1) (2014). In Thun v. Peake, 22 Vet. App. 111 (2011), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted. Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe a veteran's disability level and symptomatology. Id. at 115. If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

Here, the Board also finds that the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology for both time periods on appeal; his complaints of foot symptoms related to the pes planus with plantar fasciitis are included in the currently assigned rating. The assigned schedular evaluation is adequate. Thun, 22 Vet. App. at 115. As noted above, the Veteran's disability is manifested by signs and symptoms such as pain and tenderness, which impairs his ability to stand and walk for a prolonged period as well as participate in some physical activities. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule. See 38 C.F.R. §§ 4.40, 4.71a, DC 5276. In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Here, however, when applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there can be no additional service-connected disabilities that are not attributed to a specific service-connected condition. This is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. As stated, all symptoms are accounted for in the schedule. Extraschedular consideration is not warranted. 


ORDER

An increased rating in excess of 30 percent prior to December 5, 2011 for bilateral pes planus is denied. 

An increased rating in excess of 50 percent since December 5, 2011 for bilateral pes planus is denied. 


REMAND

The prior remand requested all VA spine-related records be associated with the file. VA records from at least May 2011 onward show various fee basis consultations for chiropractic treatment. These appointments are noted in the electronic records but the content of the records are not shown. On remand, these records are requested. See Stegall v. West, 11 Vet. App. 268 (1998). 

Additionally, the Board finds that page 8 of the August 2009 VA examination report is missing. On remand, the entire VA examination report should be provided. Id. 

Finally, the prior remand requested all records related to the Veteran's June 2012 spine surgery. While the actual operative report was not included with the November 2014 submission of records by the provider, pre and post-operative reports of this surgery were provided. The AOJ should consider a temporary total evaluation for the Veteran under the circumstances. 

Accordingly, the case is REMANDED for the following action:

1. Associate all fee-basis chiropractic records with the file. Fee-basis consultation records are still considered VA records and need to be associated with the file. If these records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e) and place a copy of the notice in the file. 

2. Associate the full August 2009 VA examination report with the file for the lumbar spine. If unavailable, notify the Veteran in accordance with § 3.159(e) and place a copy of the notice in the file. 

3. Readjudicate the claim, to include consideration of a temporary total evaluation for the lumbar spine disability after surgery in June 2012. If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental statement of the case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


